DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 and 24-25, drawn to a semiconductor device, classified in H01L29/66462.
II. Claims 20-23, drawn to a method of forming a semiconductor device, classified in H01L21/8236.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and different process. The said proposed different process, which is without removing the spacer layer formed along the bottom surface of the second gate opening, comprises selectively deposit spacer layer along side surface of the second gate opening to expose bottom surface of second gate opening.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification
(see different classes presented above);
(b) The inventions have acquired a separate status in the art due to their recognized divergent
Subject matter (for example, the method of using the device and the device are not intrinsically linked);
(c) The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);

example, the claimed method of using the device and the claimed device are not the same);
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35
U.S.C. 112, first paragraph.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon election of an invention group (i.e. either an Invention Group I or an Invention group II), Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, at least one of the independent claim(s) 1, 9, 20, 24 is/are generic to the following disclosed patentably distinct species: 
(A) The embodiment related to Fig.1;
(B) The embodiment related to Figs.2-3;
(C) The embodiment related to Figs.4A-4G;

(E) The embodiment related to Fig.6.
The species are independent or distinct because: B differs from A and C by comprising Schottky device with gate dielectric and spacer completely exposing bottom surface of second gate opening (e.g. see Par.[0027]-[0030], claims 17-19); C differs from A by comprising spacer layer extends over the top surface of insulating layer (e.g. see Par.[0034]-[0037], claims 15-16); D differs from other device as being circuitry device including motherboard, and processor (e.g. see Par.[0042]-[0048], claim 24); E differs from other species as being packaging including interposer (e.g. see Par.[0049]-[0051]). Moreover, as disclosed the different species do not overlap in a scope and have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(f) The inventions have acquired a separate status in the art due to their recognized divergent
Subject matter (for example, the distinct species features differences are not necessarily intrinsically linked);
(g) The inventions require a different field of search in view of the features differences between species (for example, searching different electronic resources, or employing different search queries);
(h) The prior art applicable to one invention may not likely be applicable to another invention (for
example, the different claims associated to the distinct species are not the same);
(i) The inventions are likely to raise different non-prior art issues under 35
U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818